      Case 1:19-cv-05727-JPO-RWL Document 212 Filed 03/25/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X                 3/25/2021
EDWARD BANKS,                                                  :
                                                               :   19-CV-5727 (JPO) (RWL)
                                    Plaintiff,                 :
                                                               :   ORDER
                  - against -                                  :
                                                               :
MCGLYNN, HAYS & CO., INC., et al.,                             :
                                                               :
                                    Defendants.                :
---------------------------------------------------------------X

ROBERT W. LEHRBURGER, United States Magistrate Judge.

        Plaintiff has filed a motion for reconsideration concerning deposition scheduling.

        1. Plaintiff’s motion is denied with respect to depositions taking place on

consecutive days. Depositions of multiple witnesses routinely occur on consecutive days;

counsel’s preference to space out depositions so that she can further strategize and plan

out her questioning is not a legitimate basis to draw out depositions further, all the more

so given the history of depositions in this case. Depositions may, however, take place on

non-consecutive days to the extent Defendants and Plaintiff reach agreement in that

regard.

        2. As for the deposition of Ms. Carlucci, by March 30, 2021, Defendants shall file

a letter in response Plaintiff’s motion specifically addressing whether Defendants agree

to have Ms. Carlucci’s deposition start at 10:00 a.m. thereby mooting the motion, or,

absent agreement, demonstrating why Ms. Carlucci cannot or should not, from a medical

standpoint, start at 10:00 a.m.




                                                        1
     Case 1:19-cv-05727-JPO-RWL Document 212 Filed 03/25/21 Page 2 of 2




                                          SO ORDERED.




                                          _______________________________
                                          ROBERT W. LEHRBURGER
                                          UNITED STATES MAGISTRATE JUDGE

Dated: March 25, 2021
       New York, New York

Copies transmitted this date to all counsel of record.




                                             2
